Citation Nr: 9923580	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-09 260 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left tibia and fibula 
with chronic osteomyelitis and postoperative saucerization.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from September 1969 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
denied the claim for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the left tibia and fibula 
with chronic osteomyelitis and postoperative saucerization.  


REMAND

The appellant noted on his March 1995 substantive appeal that 
he wanted to appear personally at a hearing before a Member 
of the Board.  He also indicated he wanted to appear 
personally at a local VA office before the Board; in 
handwriting, he wrote "local hearing officer."  He 
testified at a hearing before a hearing officer in May 1995 
at the RO; he did not indicate, though, that his testimony 
there was in lieu of testimony before the Board.  

To ensure full compliance with due process requirements, 
including his requested hearing before a traveling Member of 
the Board, the case is REMANDED for the following 
development:

In accordance with the usual procedure, 
the RO should schedule the appellant for 
a personal hearing before a traveling 
Member of the Board.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1998).  Notice thereof 
should be furnished to him no less than 
30 days prior to the date of the 
scheduled hearing.  38 C.F.R. § 19.76 
(1998).  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


